DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 and 15 have been amended and claim 11 has been cancelled. Claims 1-10 and 12-15 are currently pending. Applicant’s amendments, with respect to claim 15, overcome §112 (b) rejections to the claim. The 112 (b) rejections have been withdrawn.

Response to Arguments
With respect to claim 1, Applicant argues (See page 9) that Yastrebenetsky ‘394 does not teach “operating the media playback appliance in a guest mode associated with the second account based on the identification of the media content item”. Examiner respectfully disagrees. 
Para 0048 (also FIG. 14) of Yastrebenetsky ‘394 discloses that a server provides an authenticated guest credential (associated with the second account) and a guest media item (media content item) to a host media player (media playback appliance) under a guest media account (guest mode). Applicant argues that the claims are distinguished from Yastrebenetsky ‘394 because claim 1 recites the server receiving a recording of the media content item instead of the media content item itself. However, the “media content item” in the claim language is not necessarily interpreted as a recording of a media content item.  In other words, the claims must be further limited to convey the intended meaning of a recording of the media content item as argued by Applicant. Moreover, Applicant’s arguments in the second paragraph of page 9 that Yastrebenetsky ‘394 is insufficient because the claim recites the server communicating with the media playback appliance for the purpose of operating the media playback, is 
Applicant further argues on page 11 that the combination of Yastrebenetsky ‘394 in view of Brown ‘755 would not teach, disclose or otherwise result in the features of claim 1 as a whole since the mechanisms of communicating the information are different and the combination also has different functions than claimed.  Examiner disagrees.  Basically, claim 1 covers two features.  The first (corresponding to Yastrebenetsky ‘394) is to operate a media playback appliance according to two different modes such as a primary mode and a guest mode based on the identification of a media content item and credentials; and the second (corresponding to Brown ‘755) is to further limit the way of identifying a media content item in a remote server via the audio recording of the media content item. In particular, Brown ‘755 teaches that a source device (media playback appliance) captures an audio snippet of the media playing on the source device for determining a media entry point identifier (media content item), which is to be received by a media player of the user device (associated with a second account) whose user account is different from the user account of the source device (See the rejections below for details). Thus, the modifications (to Yastrebenetsky ‘394) including the capture of an audio sample of a playing media on a media playback device for identifying a media entry point would be obvious to a person having ordinary skill in the art since it would enhance the continuity of playing a media content item played by a user even for a situation where the mode of the media playback device is switching between the primary mode and the guest mode.
Therefore, the applicant’s arguments overall are deemed unpersuasive and the rejections are hereby maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-9, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky et al., US-20170019394-A1 (hereinafter “Yastrebenetsky ‘394”; provided by IDS dated 04/16/2019) in view of Brown et al., US-20130051755-A1 (hereinafter “Brown ‘755”; provided by IDS dated 04/16/2019).
Per claim 1 (independent):
Yastrebenetsky ‘394 discloses: A method for performing association via audio, comprising: operating a media playback appliance in a primary mode associated with a first account ([0025], “The guest device may discover the host media player over a home network … by sending a request … The host media player may then enter a "guest mode" based on this request”; [0028], “The host media player, having entered guest mode, may log out the host media account from the host media player and store the host's credentials securely on the host media player.” where a host media player (media playback device) has been operated with a host media account (first account), i.e., the primary mode until a request for entering a guest mode is sent by a guest device.);
 responsive to the media playback appliance receiving a guest mode signal ([0025], “The guest device may discover the host media player over a home network … by sending a request … The host media player may then enter a "guest mode" based on this request and respond with a second value … identifies the host media player” where the request (guest mode signal) for entering the guest mode is received by the host media player (media playback appliance) which creates a second value for identifying the host media player.);
receiving, by the media playback appliance from the server, credentials associated with the second account (FIG. 14, [0048], “At 1410 the server may receive … a media item identifier of a guest media item. Based on this media item identifier, the server may identify a media item to be played from the guest media account … The server … provide an authenticated guest credential to the host media player at 1460.” where the server provides an authenticated guest credentials (associated with the second account) to the host media player (media playback appliance) under the guest media account.);
operating the media playback appliance in a guest mode associated with the second account based on the identification of the media content item and the credentials associated with the second account (FIG. 14, [0048], “At 1410 the server may receive … a media item identifier of a guest media item. Based on this media item identifier, the server may identify a media item to be played from the guest media account … The server … provide an authenticated guest credential to the host media player at 1460. After the guest media account is logged in to the host media player, the server may provide the guest media item to the host media player from the guest media account.” where the server provides an authenticated guest credentials (associated with the second account) and the guest media item (media content item) to the host media player (media playback appliance) under the guest media account.). 
Yastrebenetsky ‘394 does not disclose but Brown ‘755 discloses:  creating an audio recording using a sound sensing device of the media playback appliance, wherein the audio recording contains audio associated with a media content item played by a device associated with a second account (FIG. transferring media playback from a source device … In process block 530, information associated with the user-specified media types is captured … Captured information might include … an audio snippet of the media playing on the source device”; [0038], “In process block 540, the captured information is used to initiate determination of a media entry point identifier associated with the media playing on the source device”; [0041], “In process block 570, the media entry point identifier is received by a media player … the media entry point identifier contains information identifying the media transferred … the user device is associated with a user account that is different from the user account associated with the source device” where the source device (media playback appliance) may capture an audio snippet of the media playing on the source device for determining a media entry point identifier (media content item), which is to be received by a media player of the user device (associated with a second account) whose user account is different from the user account of the source device.);
providing the audio recording from the media playback appliance to a remote server for identification of the media content item (FIG. 7, [0043], “responding to a request for a media entry point identifier and a version of transferred media playable on a specific device … a remote media playback transfer server to determine media entry point identifiers and media versions to be used when transferring media playback from one device to another. In process block 710, information associated with media playing on a source device is received from a user device” where information (audio recording) associated with media playing on a specific device is sent from the device to a remote media playback transfer server (remote server) for identifying the media entry point and version of the media played on the device when transferring the media playback from one device to another device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yastrebenetsky ‘394 with the capture of an audio snippet sent to a remote media playback transfer server for identifying the media entry point and 

Per claim 2 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 does not disclose but Brown ‘755 discloses: The method of claim 1, further comprising: receiving the guest mode signal over a voice-based user interface of the media playback appliance ([0024], “The indication may be, for example, based on a user input on a mobile device such as the device depicted in FIG. 1 to initiate transfer of media from the source device … many possible forms of user input … the user speaking into a device with voice control” where he user may speak into a device for initiating transfer of media from the source device into another device.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yastrebenetsky ‘394 with voice control for initiating transfer of media as taught by Brown ‘755 because it would improve user convenience by allowing many possible forms of user input.

Per claim 3 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 1, wherein operating the media playback appliance in the guest mode includes: operating with a limited set of permissions compared to the primary mode ([0028], “Guest mode may implement conditions that only allow the host media player to receive read-only permissions and only play the requested movie from the guest media account.”).

Per claim 5 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 1, wherein operating the media playback appliance in the guest mode includes: storing credentials of the first account in association with the primary mode ([0005], “In response to receiving the play request compliant with the first protocol, the means may initiate a guest mode on the host media player, log out the host media account from the host media player, and store a host credential of the host media account”).

Per claim 6 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 1, further comprising: responsive to the media playback appliance receiving a reversion signal while operating in the guest mode associated with the second account, operating the media playback appliance in the primary mode associated with the first account (FIG. 9, [0043], “for logging out the guest media account and logging in the host media account after playback is complete … At 920 the guest device may query whether playback of the media item is completed … If the media item is completed, then at 930 the guest account may be logged out of the host media player … At 950 the host media account may be logged in to the host media player.” where the guest account (guest mode) may be logged out of the host media player (media playback appliance) and revert to the host media account (primary mode) by logging in to the host 

Per claim 7 (dependent on claim 6):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 6, further comprising obtaining credentials associated with the first account from the remote server (FIG. 2, [0033], “the host media player may store the host credentials securely at 240. The host credentials may be encrypted and stored … in a remote secure location”).

Per claim 8 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 1, further comprising:  after beginning to operate in the guest mode, receiving from a media server application at least a portion of the media content item; and playing the media content item using the media playback appliance ([0041], “the media library associated with the guest media account is hosted by the remote server”; [0045], “the guest device may also send a media item identifier to the remote server in order to identify the guest media item that the guest wishes to play … The host media player may also use the identifier of the guest media item to find and play the guest media item from the guest media account, once the guest media account is logged in to the host media player.” [Emphasis added.] where the host media player (media playback appliance) plays the guest media item (media content item) identified by the remote server (media server application) once the guest media account (guest mode) is logged in to the media 

Per claim 9 (dependent on claim 8):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Yastrebenetsky ‘394 does not disclose but Brown ‘755 discloses: The method of claim 8, wherein playing the media content item includes starting playback of the media content item at a location other than a beginning of the media content item (FIG. 2, [0025], “the media entry point identifier may include information that causes the transferred media to resume playback a few seconds, a few minutes, or some other time period before or after the point at which the media playback transfer was initiated.”).

Per claim 13 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 discloses: The method of claim 1, wherein the media playback appliance automatically reverts to the primary mode associated with the first account after an event occurs (FIG. 9, [0043], “for logging out the guest media account and logging in the host media account after playback is complete … At 920 the guest device may query whether playback of the media item is completed … If the media item is completed, then at 930 the guest account may be logged out of the host media player … At 950 the host media account may be logged in to the host media player.” where the guest account (guest mode) may be logged out of the host media player (media playback appliance) and revert to the 

Per claim 15 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky ‘394 in view of Brown ‘755 as applied to claim 1 above, and further in view of Oganian, US-20180060320-A1 (hereinafter “Oganian ‘320”).
Per claim 4 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 in view of Brown ‘755 does not disclose but Oganian ‘320 discloses: The method of claim 1, wherein operating the media playback appliance in the guest mode includes: operating in the guest mode until a certain number of media content items are played (FIG. 7, [0065], “the guest device may determine whether the selected media file satisfies the settings, for example, the time and size limits of the media file, specified by the master user … the guest device may determine if the limit for a number of consecutive media files added by a single user has been reached. If the limit has not been reached, the selected media file may be permitted to be added” where the guest device is allowed to add a number of consecutive media files to a playlist until it reaches the limit of the number of media files, based on the settings specified by the master user.).
.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky ‘394 in view of Brown ‘755 as applied to claim 8 above, and further in view of Daley et al., US-20180358009-A1 (hereinafter “Daley ‘009”; provided by IDS dated 05/20/2019).
Per claim 10 (dependent on claim 8):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Yastrebenetsky ‘394 in view of Brown ‘755 does not disclose but Daley ‘009 discloses: The method of claim 8, wherein playing the media content item includes fading in playback responsive to receiving a fade-in message ([0076], ll. 17-24, “based on determining that the userB has moved to a location that is closer to smart sensor 10n than to smart sensor 10b, the smart sensor 10b stops playing the music and the smart sensor 10n begins playing the same music via its speaker 16. The system can be configured to fade the music out of the first smart sensor (e.g., smart sensor 10b) and fade the music into the second smart sensor (e.g., smart sensor 10n)” [Emphasis added.] where smart sensor 10b (source device) fades the music out and smart sensor 10n (target device) fades the music in as the userB has moved to a location that is closer to smart sensor 10n than to the smart sensor 10b.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yastrebenetsky ‘394 in view of Brown ‘755 with the use .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky ‘394 in view of Brown ‘755 as applied to claim 1 above, and further in view of McNeill, US-10019133-B1 (hereinafter “McNeill ‘133”).
Per claim 12 (dependent on claim 1):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Yastrebenetsky ‘394 in view of Brown ‘755 does not disclose but McNeill ‘133 discloses: The method of claim 1, wherein providing the audio recording includes performing an application programming interface call with the recording and a location of the media playback appliance as parameters of the application programming interface call (FIG. 3, [Col. 10], ll.10-65, “the universal content creation window … shown in 26 are suggestions for multiple input types … audio recording functions such as voice memos 26d … the current geolocation of the device … This feature of enabling multiple types of communications content … This would involve implementation of API (Application Program Interface) code to either link to capabilities of existing, established applications, or to create extensions or plug-ins dedicated to specific data types” where the transmissions of multiple types of communication contents including audio recording and a current geolocation of a device (media playback appliance) are envisioned via the API code).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yastrebenetsky ‘394 in view of Brown ‘755 with the support of multiple input types for transmissions of created contents via the API code as taught by .

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yastrebenetsky ‘394 in view of Brown ‘755 as applied to claim 13 above, and further in view of CHO et al., US-20180098120-A1 (hereinafter “CHO ‘120”).
Per claim 14 (dependent on claim 13):
Yastrebenetsky ‘394 in view of Brown ‘755 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Yastrebenetsky ‘394 in view of Brown ‘755 does not disclose but CHO ‘120 discloses: The method of claim 13, wherein the media playback appliance automatically reverts to the primary mode associated with the first account after a device power event occurs (FIG. 1, [0035], “the electronic device 100 may be implemented as a TV, etc. which may display an image, and the external device 200 may be implemented as a set-top box, a Blu-ray player, etc.”; [0092], “switching the operation mode of the electronic device 100”; [0093], “the step of operating in the power save mode while an external device is not connected, the step of, in response to an external device being connected in the power save mode, generating an interrupt, and in response to determining that the interrupt occurs, switching the power save mode to the normal mode,” where the electronic device 100 (media playback appliance) would switch from the power save mode to the normal mode (primary mode) when an external device is connected (i.e., a device power event occurs) in the power save mode.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Yastrebenetsky ‘394 in view of Brown ‘755 with the switching of the operation mode of an electronic device from the power save mode to the normal mode based on a connection of an external device as taught by CHO ‘120 because it would avoid unnecessary .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SANGSEOK PARK/Examiner, Art Unit 2494                                                                                                                                                                                         
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494